Citation Nr: 0729190	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  02-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$21,017.00.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
veteran's nonservice-connected pension benefits after 
determining that he had received $21,017.00 to which he was 
not entitled.  In a December 2001 decision, the veteran's 
request for a waiver of the overpayment was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The veteran asserts that he is entitled to a waiver of the 
recovery of an overpayment of VA nonservice-connected pension 
benefits in the amount of $21,017.00 because collection of 
the debt would result in undue hardship.  In a March 2001 
report of financial status, the veteran provided a statement 
of his monthly income, $524.00, which consisted of his Social 
Security disability compensation benefits.  In a June 2001 
decision, the Committee on Waivers and Compromises determined 
that collection of the debt would not result in undue 
hardship because the veteran's combined monthly income 
exceeded his monthly expenses and the veteran could repay the 
debt by small monthly installments.  In a December 2001 
decision, the Committee confirmed this decision, finding that 
although collection of the debt would involve hardship, undue 
hardship would not result from collection of the debt.

In May 2007 testimony before the Board, the veteran reported 
that collection of the debt would result in undue financial 
hardship as his monthly expenses exceeded his combined 
monthly income.  The evidence reflects that the veteran has 
not submitted a report of financial status since March 2001.  
As there is no recent report of his financial status, the 
Board is unable to determine whether collection of the debt 
would result in undue hardship to the veteran.  Accordingly, 
the Board finds that a remand is necessary in order to obtain 
more current information as to the veteran's financial 
status.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the veteran a current 
report of his financial status.  

2.  Then, readjudicate the veteran's 
claim for entitlement to a waiver of 
the recovery of overpayment of 
nonservice-connected pension benefits 
in the amount of $21,017.00.  If the 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



